Title: To James Madison from James Ogilvie, 9 March 1804 (Abstract)
From: Ogilvie, James
To: Madison, James


9 March 1804, Richmond. “Confidence in your philanthropy, rather than any claim to your consideration founded on private intercourse or friendship, emboldens me to request, for a moment, your attention to a circumstance which altho’ of a personal nature, may not perhaps in your estimation, be altogether unimportant to society. You have probably read or heard some account of the University which is about to be organised in S. Carolina. I have announced myself to the Trustees as a candidate for the presidency of that institution. Colonel W. Hampton, one of the Trustees is I am informed now in Washington. I have written to this gentleman & very fully explained my pretensions. Having some reason to indulge a hope that you will not consider me altogether unqualified for the Office to which I aspire, I take the liberty to request that you will have the goodness to converse with Colonel Hampton on this subject.”
 

   
   RC (DLC). 2 pp.



   
   The state legislature authorized the establishment of South Carolina College (later the University of South Carolina) on 19 Dec. 1801, and the first class entered on 10 Jan. 1805, the intervening years having been dedicated to the construction of buildings and the assembly of a faculty (Daniel Walker Hollis, University of South Carolina [2 vols.; Columbia, S.C., 1951–56], 1:19, 22, 35–36).



   
   Educator and orator James Ogilvie (1760–1820) had established schools in Albemarle County and Richmond, Virginia. His application for the presidency of South Carolina College was unsuccessful (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:256 n. 1; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:344 n. 1; Hollis, University of South Carolina, 1:33–34).


